RESOLUCIÓN
Mediante la Orden Administrativa OAJP-2014-006, so-bre Medidas de Control de Gastos para el Año Fiscal 2014-2015, se concedió a los funcionarios(as) y empleados(as) de la Rama Judicial el viernes 28 de noviembre de 2014, libre con cargo a la licencia de vacaciones.
En virtud de nuestra facultad para reglamentar los pro-cedimientos judiciales, al computar los términos dispues-tos en las distintas leyes y reglas aplicables a los procedi-mientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73), y se considerará el viernes 28 de noviembre de 2014 como si fuera un día feriado completo. Cualquier término a vencer ese día se extenderá hasta el lunes 1 de diciembre de 2014, que es el próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo